OPINION — AG — **** NATIONAL FLOOD INSURANCE PROGRAM — CITY AUTHORITY TO PARTICIPATE **** OKLAHOMA CITIES AND TOWNS HAVE THE AUTHORITY UNDER STATE LAW TO PARTICIPATE IN THE NATIONAL FLOOD INSURANCE PROGRAM OF 1968 AS IMPLEMENTED AND AMENDED IN 1969, AND TO EFFECTUATE THEIR PARTICIPATION, HAVE THE AUTHORITY TO ESTABLISH AND ENFORCE LAND USE AND CONTROL MEASURES AS DEFINED IN THE ACT TO MEAN ZONING ORDINANCES AND SUCH OTHER AND NECESSARY APPLICATION OF THE POLICE POWER AS MAY BE REQUIRED TO PROVIDE SAFE STANDARDS OF OCCUPANCY FOR, AND PRUDENT USE OF, FLOOD PRONE AREAS.   HOWEVER, COUNTIES, EXCEPT AS THEY MAY JOIN IN COOPERATIVE ACTIVITIES WITH MUNICIPALITIES IN THE FORMATION OF A METROPOLITAN AREA OF A LAKE AREA PLANNING AND ZONING COMMISSION, DO NOT HAVE THE AUTHORITY AS COUNTIES TO ESTABLISH SUCH LAND USE AND CONTROL MEASURES UNDER CURRENTLY EFFECTIVE LAW. IN CONSEQUENCE, THEIR AUTHORITY TO PARTICIPATE IN THE NATIONAL FLOOD INSURANCE PROGRAM IS RESTRICTED TO DOING SO WHEN ENGAGED IN THE ACTIVITIES REFERRED TO IN THIS PARAGRAPH ABOVE. CITE: 19 Ohio St. 1961 866.1 [19-866.1], 19 Ohio St. 1969 Supp., 866.2 [19-866.2] [19-866.2], 19 Ohio St. 1969 Supp., 866.36 [19-866.36], 11 Ohio St. 1961 401 [11-401], 19 Ohio St. 1961 863.1 [19-863.1] (CARL G. ENGLING)